Citation Nr: 1230042	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  10-41 975	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for service-connected posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 





INTRODUCTION

The Veteran served on active duty from October 1950 to September 1953.  

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision in which the RO granted service connection for PTSD and assigned an initial 30 percent rating.  The Veteran perfected a timely appeal.  

This claim was previously before the Board in November 2011 and was remanded for further development.  Specifically, the Veteran's claim was remanded in order for the VA to further assist the Veteran in obtaining outstanding private treatment records.  Pursuant to the November 2011 Board remand, the RO sent the Veteran a November 2011 letter asking the Veteran to complete and return a VA Form 21-4142 in order for VA to attempt to obtain those records.  To date, no response to the November 2011 letter has been received and no mail has been returned to the VA.  Thus, it appears that the RO substantially complied with the November 2011 Board directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

After a thorough review of the Veteran's claims file the Board has determined that further development of the Veteran's claim is warranted.  Specifically, VA has a further duty to assist the Veteran in obtaining a medical opinion.  

By way of history the Board notes that the Veteran was granted service connection for PTSD in September 2009, effective April 30, 2009.  In addition, medical records show that the Veteran suffered from a traumatic brain injury (TBI) in May 2009.  The Veteran is not service-connected for a TBI.  

A June 2009 VA examination report shows that the Veteran's recent and immediate memory were found to be moderately impaired such that he forgets daily tasks.  

A December 2009 letter from the Veteran's private physician indicated that the Veteran's recent memory was moderately impaired, so he could not remember what he read and gets lost when traveling.  He further stated that his working memory was 100% impaired.  Anger, sadness, and fear comes upon him without his understanding why 50% of the time, which indicates his prefrontal cortex is dysfunctional.  

The December 2009 private doctor and June 2009 VA examiner's remarks, however, fail to distinguish between the effects on functioning by the Veteran's service-connected PTSD versus his nonservice-connected TBI residuals.  It is clear from the December 2009 letter, however, that the doctor associated some of the findings to the service-connected PTSD and others to the nonservice-connected TBI residuals.  Therefore, an additional medical opinion is necessary in order to properly determine the effects of the PTSD versus the residual of the non-service connected TBI.  

The Board notes that, when a claimant has both service-connected and nonservice-connected disabilities, the Board must attempt to discern the effects of each disability and, where such distinction is not possible, attribute such effects to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  The Veteran should be scheduled for an appropriate VA examination.  The entire claims file must be made available to, and reviewed by, the examiner designated to examine the Veteran.  All appropriate tests and studies must be accomplished, and all clinical findings should be reported in detail.

After examining the Veteran, the examiner should distinguish the Veteran's symptomatology attributable to his service-connected PTSD versus his nonservice-connected TBI residuals.  The examiner should specifically comment on whether it is possible to determine whether the Veteran's documented memory problems (as reported by the June 2009 VA examiner and the December 2009 private physician) are due to his service-connected PTSD or his non-service-connected TBI.  If the examiner cannot distinguish between the symptomatology caused by the Veteran's service-connected PTSD and his nonservice-connected TBI residuals, he should so state and provide an explanation as to why.  

The examiner must set forth all examination findings, along with the complete rationale for the opinions expressed. 

2.  After the development requested above has been completed, and any other additional development deemed warranted has been completed, the record should again be reviewed.  Thereafter, the issue on appeal should be readjudicated taking into consideration the holding in Mittleider v. West, 11 Vet. App. 181 (1998).  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a Supplemental Statement of the Case, and afforded an opportunity to respond thereto before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



